Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 3/11/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application 15/925,816 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter

Claims 1-18 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The prior arts of Khon (US 2019/0,074,852), Hong et al. (US 2009/0,055,713), Cordero et al (US 2015/0,213,853) and Miomo (US 2017/0,123,694) do not disclose:

“a DRAM-based storage device (Fig. 2, 200), comprising: a DRAM (Fig. 2, 230) comprising a buffering area (Fig. 2, 212) and a host accessing area (Fig. 2, 214), wherein a data is stored in the host accessing area, wherein the host accessing area (Fig. 2, 214) can be directly accessed by a host (Fig. 2, 150); and a control circuit (Fig. 2, 210) electrically connected with the DRAM, (Fig. 2, 230) wherein the control circuit automatically copies a portion of the data from the host accessing area to the buffering area at a predetermined time interval counted by the control circuit, (Fig. 3, 310-312) wherein before the portion of the data is written to the buffering area, a first ECC decoding operation is performed on the portion of the data to correct error bits contained therein, (Fig. 4, S410-S411) if the portion of the data is corrected, the control circuit rewrites the corrected portion of the data into the host accessing area. (Fig. 4, S411-S412)” as recited in claim 1 and in similar method claim 12.

The prior arts of record above do not have a DRAM storage device that perform to the requirement as recited in claims 1 or 12.

As such, modification of the prior arts of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior arts. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior arts of record to encompass the limitations set forth in the present claims. Such as “where in the control circuit automatically copies a portion of the data from the host accessing area to the buffering area at a predetermined time interval counted by the control circuit, wherein before the portion of the data is written to the buffering area, a first ECC decoding operation is performed on the portion of the data to correct error bits contained therein, if the portion of the data is corrected, the control circuit rewrites the corrected portion of the data into 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN DANG NGUYEN whose telephone number is (571)272-9189.  The examiner can normally be reached on Monday-Friday 7 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/Thien Nguyen/           Primary Examiner, Art Unit 2111